EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	This application is in condition for allowance except for the presence of claims 8 and 9 directed to an invention non-elected without traverse.  Accordingly:
Claims 8 and 9 have been cancelled.

Reasons for Allowance
3.	Claims 1-3, 5-7, 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The declaration under 37 CFR 1.132 filed 11/12/20 is sufficient to overcome the rejection of claims 1-3, 5-7, 10 based upon Gatenby. Declarant has provided evidence that the (single step) soaking treatment of the prior art of Gatenby is distinct from that of the instant invention’s homogenization treatment followed by a (separate) soaking treatment, wherein the homogenization and soaking include cooling in-between (see in particular Declaration pages 3-4), which affects the precipitation and size of second phase particles (Declaration p 6-8). Moreover, the examiner agrees that the claimed Al-Mn-Zn alloy product, complete with properties and microstructure, is not obvious in view of the closest prior art of Gatenby (Declaration at item 14).


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        





/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/12/2021